AMIDON, District Judge.
This suit was brought to restrain the infringement of letters patent No. 952,876, issued to Farrar and Clark, and now owned by .appellee, Woods. The trial court sustained the patent, found that claim 1 was infringed, and passed a decree" restraining the ' infringement and awarding damages in the sum' of $375. The defendant appeals.
The answer sets up the usual defenses of want of novelty, anticipation, and noninfringement. We think the device of plaintiff embodies patentable invention. It marks a real improvement in the art of constructing a door for a silo that can easily be moved out of the way, and when closed fits tightly so as to exclude air from the silage. It has the'further advantage that the hinges serve the purpose of a 'ladder, an indispensable part of a silo. The defendant’s structure is a rather poor copy of the plaintiff’s. It seeks to avoid infringement by omitting the fastening appliance. The evidence shows clearly, however, that the defendant’s structure contemplates that the purchaser will supply that appliance in some form. We therefore conclude that infringement is established. The case turns wholly upon questions of fact. We do not think any useful purpose would be subserved by a careful analysis of the several structures to show in detail the reasons for the conclusions at which we have arrived.
The decree of the trial court was right, and it is affirmed.